                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

    LBS INNOVATIONS, LLC,                        §
                                                 §
              Plaintiff,
                                                 §
         v.                                      §         Case No. 2:19-cv-00119-JRG-RSP
    APPLE INC.,                                  §
                                                 §
              Defendant.                         §

                                   MEMORANDUM ORDER

         Before the Court is Defendant Apple Inc.’s Motion to Strike. Dkt. No. 60.1 Apple argues

that the expert declaration submitted by Plaintiff LBS Innovations, LLC’s (“LBSI”) expert Scott

A. Denning (Dkt. No. 54-8) should be stricken for two different reasons. Dkt. No. 60. First, Apple

argues that the declaration should be stricken because the Denning Declaration was not identified

or disclosed to Apple prior to LBSI filing its opening claim construction brief, in violation of Local

Patent Rules 4-2 and 4-3. Id. at 2–6. Second, Apple argues that the Court should strike four exhib-

its 2 comprising legal briefs from other cases that LBSI attempts to incorporate by reference be-

cause they are an improper attempt to exceed the Court’s page limits. Id. at 6–7. Apple also re-

quests that LBSI be required to pay for Apple’s attorneys’ fees that it incurred as a result of the

Motion to Strike. Id. at 7–8.

         After due consideration, the Motion to Strike is GRANTED-IN-PART. The failure to

identify the Denning declaration was a violation of Local P.R. 4-2(b) and 4-3, and the filing the

briefing from other cases as exhibits to the Motion to Strike effectively circumvented the Court’s



1
  All citations within to documents provided from the CM/ECF system refer to page numbers
provided in the original documents rather than the page number provided by the CM/ECF system
unless otherwise noted.
2
  The exhibits include Exhibit 4 (Dkt. No. 54-4), Exhibit 5 (Dkt. No. 54-5), Exhibit 6 (Dkt. No.
54-6), and Exhibit 7 (Dkt. No. 54-7) to the LBSI’s opening claim construction brief.
                                                1/6
page limits for claim construction briefing. Thus, to the extent Apple’s Motion seeks to strike the

Denning Declaration and strike portions of the exhibits that were incorporated by reference, the

Motion is GRANTED. The Court DENIES the Motion to the extent Apple seeks attorneys’ fees

for the filing of this Motion.


   I.      VIOLATION OF LOCAL PATENT RULES

           a. Applicable Law

        Local Patent Rule 4-2 requires the exchange of preliminary claim constructions and extrin-

sic evidence approximately thirty (30) days after the service of Invalidity Contentions. P.R. 4-2(b)

provides that:

                 At the same time the parties exchange their respective “Preliminary
                 Claim Constructions,” they shall each also provide a preliminary
                 identification of extrinsic evidence, including without limitation,
                 dictionary definitions, citations to learned treatises and prior art, and
                 testimony of percipient and expert witnesses they contend support
                 their respective claim constructions or indefiniteness positions. . . .
                 With respect to any such witness, percipient or expert, the parties
                 shall also provide the identity and a brief description of the sub-
                 stance of that witness’ proposed testimony.

(emphasis added).

        Local Patent Rule 4-3 requires the submission of a Joint Claim Construction and Prehear-

ing Statement not later than sixty (60) days after service of Invalidity Contentions. P.R. 4-3(a)(2)

requires this Joint Claim Construction and Prehearing Statement to include:

                 Each party’s proposed claim construction or indefiniteness position
                 for each disputed claim term, phrase, or clause, together with an
                 identification of all references from the specification or prosecution
                 history that support that position, and an identification of any ex-
                 trinsic evidence known to the party on which it intends to rely ei-
                 ther to support its position or to oppose any other party’s position,
                 including, but not limited to, as permitted by law, dictionary defini-
                 tions, citations to learned treatises and prior art, and testimony of
                 percipient and expert witnesses . . . .


                                                   2/6
(emphasis added).

       Other portions of the Local Patent Rules are relevant here for context. Local P.R. 4-4 pro-

vides: “Not later than 30 days after service and filing of the Joint Claim Construction and Prehear-

ing Statement, the parties shall complete all discovery relating to claim construction, including any

depositions with respect to claim construction of any witnesses, including experts, identified in the

Joint Claim Construction and Prehearing Statement.” Additionally, the party claiming infringe-

ment is required to serve and file an opening brief not later than 45 days after serving and filing

the Joint Claim Construction and Prehearing Statement. P.R. 4-5(a).


           b. Analysis

       Here, the Denning Declaration should be stricken. The Denning Declaration constitutes a

declaration that falls within the purview of P.R. 4-2 and 4-3, but the Denning Declaration was not

disclosed as required under those rules. Apple argues that the Denning Declaration was not dis-

closed until the filing of LBSI’s opening brief, LBSI does not dispute this point. The opening brief

was filed on January 29, 2020 (Dkt. No. 54), the Joint Claim Construction and Prehearing State-

ment required by P.R. 4-3 was filed on December 20, 2019 (Dkt. No. 47), and LBS filed its Notice

of Compliance with P.R. 4-2’s requirement for Preliminary Claim Constructions and Extrinsic

Evidence on November 22, 2019 (Dkt. No. 42). By disclosing the Denning Declaration for the first

time in the opening brief, the declaration was disclosed sixty-eight (68) days after it was required

to be disclosed in the preliminary claim constructions and forty (40) days after it was required to

be disclosed in the Joint Claim Construction and Prehearing Statement. Further, the close of claim

construction discovery effectively fell on Monday, January 20, 2020, so the Denning Declaration

was first brought to Apple’s attention nine (9) days after the close of claim construction discovery,

effectively precluding Apple from deposing Mr. Denning. See P.R. 4-4.


                                                3/6
        In response, LBSI argues that the Denning Declaration does not fall within the require-

ments of P.R. 4-2 and 4-3. LBSI argues that those rules only require declarations and/or the dis-

closure of expert witnesses if they will support a party’s respective claim constructions or indefi-

niteness positions. Dkt. No. 65 at 1. LBSI argues that the Denning Declaration is merely being

used to show that the current claim construction positions taken by LBSI are consistent with posi-

tions taken by LBSI in previous litigation over this patent. Id.

        The Court rejects LBSI’s argument. Even accepting as true that the Denning Declaration

is limited to showing the consistency of the arguments presented here, that declaration would still

fall within the purview of P.R. 4-2 and 4-3. LBSI fails to point to any other cases where this Court

has recognized such an exception, and a common sense reading of the rule suggests that the dec-

laration falls within the requirements of Rule 4-2 and 4-3. By arguing that the claim construction

positions in this case are consistent with claim construction positions taken in previous cases, the

Denning Declaration necessarily provides support for LBSI’s claim construction positions in this

case.

        Moreover, a review of the Denning Declaration reveals that the declaration is being used

to support LBSI’s claim constructions and indefiniteness positions, and it does much more than

simply showing that the claim construction positions taken here are consistent with previous claim

construction positions. Denning opined on the level of skill in the art (Dkt. No. 54-8 at ¶¶ 15–21)

and opined on issues of indefiniteness (id. at ¶¶ 36–71, ¶ 37 (“After careful consideration, I have

concluded that the claim phrases are not indefinite, sufficiently inform those skilled in the art about

the scope of the invention, and provide clear notice of what is being claimed.”)). A significant

portion of Denning’s discussion on indefiniteness issues focuses on text within the patent specifi-

cation, not prior arguments made by LBSI in previous cases. See, e.g., id. at ¶¶ 66, 69.



                                                 4/6
          Consequently, the Denning Declaration should have been disclosed pursuant to P.R. 4-2

and 4-3, yet it was not. Plaintiff has not shown good cause to use this declaration despite the dis-

closure violation. The Court therefore STRIKES the Denning Declaration.


   II.       PAGE LIMITATIONS

          Apple argues that LBSI improperly attempted to exceed the page limits prescribed for

claim construction briefing by incorporating briefing from previous cases by reference. Dkt. No.

60 at 6–7. Apple argues that LBSI cited these briefs on the critical claim construction issue of

whether the preamble of the asserted claim is limiting, and the briefs contain 11 pages in total of

argument on this issue. Id. LBSI’s claim construction brief addressed this preamble issue and con-

cluded that discussion by stating that “[t]o the extent further analysis on this issue is needed, LBSI

incorporates by reference its prior briefing.” Dkt. No. 54 at 12.

          Unless the Court grants leave to exceed the page limitations, a plaintiff’s opening claim

construction brief is limited to thirty (30) pages. P.R. 4-5(e); Local Rule CV-7(a)(1). LBSI’s open-

ing brief was itself thirty (30) pages long. Dkt. No. 54. Thus, by “incorporating by reference”

eleven additional pages, LBSI’s opening claim construction brief was effectively forty-one (41)

pages long. The practice of “incorporation by reference” should not be used as a means to circum-

vent the page limitations.

          The Court GRANTS Apple’s Motion with respect to its arguments that LBSI exceeded the

page limitations. It is therefore ORDERED that Exhibits 4, 5, 6, and 7 are stricken from LBSI’s

opening brief.


   III.      SANCTIONS

          The Court DENIES Apple’s request for attorneys’ fees related to the filing of the present

Motion. The Court cannot conclude that LBSI was acting in bad-faith by failing to disclose this

                                                5/6
.declaration and by incorporating previous briefing by reference. The harm of any violations was

relatively small here, and the Court concludes that striking the declaration and any briefing incor-

porated by reference is a sufficient remedy.


   IV.      CONCLUSION

         Apple’s Motion is therefore GRANTED-IN-PART. To the extent Apple’s Motion seeks

to strike the Denning Declaration and strike portions of the exhibits that were incorporated by

reference, the Motion is GRANTED. The Motion is DENIED to the extent it seeks attorneys’ fees

for the filing of this Motion.
         SIGNED this 3rd day of January, 2012.
         SIGNED this 24th day of March, 2020.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                               6/6
